               Case 20-10343-LSS       Doc 1483      Filed 10/12/20     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE



 In re:

 BOY SCOUTS OF AMERICA AND                        Chapter 11
 DELAWARE BSA, LLC,
                                                  Case No. 20-10343 (LSS)
           Debtors.




                                 NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that Daniel R. Lapinski, Esq. of Motley Rice LLC hereby

enters his appearance in the above-entitled action as counsel on behalf of various child sexual

abuse tort claimants.



                                      Respectfully submitted,




                                      DANIEL R. LAPINSKI, ESQ. (NJ I.D. No. 004612001)
                                             dlapinski@motleyrice.com
                                      MOTLEY RICE LLC
                                      Woodland Falls Corporate Park
                                      210 Lake Drive East, Suite 101
                                      Cherry Hill, NJ 08002
                                      Telephone: 856-382-4670
                                      Facsimile: 856-667-5133


Dated: October 12, 2020
             Case 20-10343-LSS         Doc 1483     Filed 10/12/20     Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, the foregoing document was filed with the United

States Bankruptcy Court, District of Delaware and served upon all parties entitled to receive

notice of filings in the above-captioned case via the Bankruptcy Court’s Electronic Case Filing

(ECF) system.




                                     By:______________________________________
                                           Daniel R. Lapinski, Esq.




Dated: October 12, 2020
